Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2021, has been entered.
Claims 1, 3, 5-7, and 9-15 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-7, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 7 of U.S. Patent No. 9,168,099 in view of Storz (US 3,896,811).  Patent ‘099 claims the endoscope, the handle, the .
Claim 3 of this application is found in claim 1 of the patent (“wherein a stone retrieval device is insertable into the proximal end of the working channel of the endoscope for retrieval of a stone at the distal end of the flexible shaft of the endoscope by protruding therefrom”).
Claim 6 of this application is found in claim 3 of the patent (“wherein the stone retrieval device is a stone basket’).
Claim 7 of this application is found in claim 4 of the patent (“wherein the endoscope is provided with controls for controlling movement of any one or more of deflection of the active deflection section of the flexible shaft, extension and retraction of the stone retrieval device, the extension and retraction of the endoscopic tool from the distal end of the endoscope, or active stone breaking via driving of the lithotripsy shaft”).
.

Claims 9-11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,478,205 in view of Storz (US 3,896,811).  Patent ‘205 claims the steps in claim 15 including:  inserting a stone retrieval device and lithotripsy shaft into an endoscope; extending the stone retrieval device; capturing the stone; and driving the lithotripsy shaft; however, does not explicitly claim the plurality of guide projections defining guide passages between each guide projection of the plurality of guide projections.  Storz teaches using a scalloped end 8 to help with the dissolution or break up of stone (see Figs. 1 and 2).  The scalloped end at least has pointed tips, although, the tips appear to be beveled, tapered, and sharp as well, and are considered to be passages in that there is space for patent ‘099’s stone retrieval device.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed invention to include Storz’s shaped tip.  Such a modification helps in the dissolution and break up of stone.
Claim 9 of this application is found in claim 2 of the patent (“wherein the stone retrieval device is a stone basket”).
Claim 10 of this application is found in claim 3 of the patent (“wherein the plurality of guide protrusions comprise at least one selected from a group comprising…sharp tips”).


Response to Arguments
Applicant amended claim 3 to overcome the objection.  The objection to claim 3 is removed.
The double patenting rejection above is considered proper.  As this is a new rejection to address the amended claims, Applicant’s response understandably does not address it.
As to the 112 rejection, Applicant’s amendments have resolved the issue and the rejection is removed.
The combination of amendments and Applicant’s arguments are found persuasive such that the claims are no longer rejected as obvious.  Schmitz does not include the projections having the passages as set forth in claims 1 and 15, nor does Schmitz have any of the claimed shapes in claim 5.  Schmitz includes a single sheath or sleeve and there is no reason to include passages therein.  Also, as previously stated, there is no reason to provide the claimed projection tips on Schmitz or Grayhack as they would damage tissue.  For these reasons, if the double patenting rejection is overcome, the claims would be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795